Citation Nr: 0418947	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for a low back disability.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran testified before the Board at a February 2004 
video conference hearing that he injured his back while 
unloading cargo during service, approximately in January to 
February 1953, and that he thereafter was treated 
approximately 8 to 10 times for back complaints during his 
period of active duty.  According to his testimony, he was 
confined to his quarters for two weeks to recuperate from his 
back injury.  The veteran's service medical records have not 
been associated with his claims file with the exception of 
his service separation examination report, which shows that 
no abnormalities of his spine were noted on evaluation in 
November 1954.  Although there are indications that the RO 
has made attempts to search for his service medical records, 
the Board concludes that further efforts must be undertaken 
to obtain them or, at the very least, to conclusively 
determine that any further efforts to secure them would be 
futile.  Additionally, attempts should be made to reconstruct 
the veteran's service medical records, including to obtain 
any reports from the U.S. Army Surgeon General Office for the 
period in question.  In this regard, the claims file 
indicates that in July 2002 the RO issued the veteran a 
National Archives Form 13055 Request for Information Needed 
to Reconstruct Medical Data, but the veteran indicated in 
subsequent statements that he was confused by the form and 
did not know what information was required of him.  
Therefore, another National Archives Form 13055 should be re-
issued to the veteran and accompanied with instructions as to 
what information he must provide on the form to facilitate 
the attempts to reconstruct his service medical records.

The Board observes that a nexus opinion was not presented by 
the VA examiner who examined the veteran's lumbosacral spine 
in January 2001, evidently because the veteran's service 
medical records were unavailable for the examiner's review.  
Therefore, following development of the evidence, the veteran 
should be scheduled for a VA medical examination in order to 
obtain a nexus opinion regarding the relationship between the 
veteran's current orthopedic diagnosis as it pertains to his 
lumbosacral spine and his period of active duty.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  The case is therefore 
remanded for this development.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that section 5103(a) and § 3.159(b), requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should undertake a thorough 
search for the veteran's service medical 
records.  This should include contacting 
the National Personnel Records Center.  
If the veteran's service medical records 
cannot be located, a disposition should 
be provided by the National Personnel 
Records Center as to why these records 
are unobtainable and deemed to be lost. 

3.  If the National Personnel Records 
Center is unable to produce the veteran's 
service medical records, the RO should 
attempt to reconstruct these lost 
records.  This effort should include 
contacting the U.S. Army Surgeon General 
Office and obtaining any pertinent 
records in its possession regarding the 
veteran's period of service in the U.S. 
Air Force from December 1950 to December 
1954.

4.  If any of the relevant records sought 
cannot be obtained, the veteran must be 
notified of such, explaining the efforts 
used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  

5.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the current nature and etiology of any 
low back disability found.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Following a review of the 
available service and postservice medical 
records in the claims file, the examiner 
must provide a nexus opinion regarding 
the etiological relationship between any 
current low back found and his period of 
military service.  If any opinion 
requested cannot be provided without 
resort to speculation, the examiner 
should so state.  All opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for a 
low back disability must be 
readjudicated.  If claim remains denied, 
a supplemental statement of the case 
should be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


